DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-17, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roesner (U.S. Patent Number 5,574,263). Roesner discloses a production logging tool for use in deviated wellbores is provided having an elongate tool body and an elongate sensor probe that is capable of lateral movement relative to the tool body. The sensor probe is connected to the tool body by a mechanism serving to deploy the sensor probe such that it is oriented across the wellbore. The tool body has a defined weight and the probe has a weight less than the defined weight, thus causing gravity induced orientation of the sensor probe so as to extend from top to bottom of the fluid passage for sensing all phases of the fluid present therein. The sensor probe is typically of elongate configuration and may support a single elongate sensor or a plurality of independent similar or dissimilar sensors arranged in spaced relation along the length of the probe. Orientation of the sensor probe across the borehole is accomplished  by an electric motor driven mechanism (Please see the abstract). 
With respect to claim 1, Roesner discloses and illustrates a downhole fluid analysis tool (a downhole tool 10), comprising; a tool body (12; see Figure 1); a plurality of arms coupled to the tool body and movable between a retracted position and one or more expanded positions away from a central axis of the tool body (the downhole tool has attached extendable arms 26 and 40 are shown in Figure 1), wherein the plurality of arms are at an angle with respect to the central axis (the extendable arms are shown at an angle with respect to the central axis of the body as shown in Figure 1), the angle being different in each of the one or more expanded positions (the extendable arms are shown at an angle with respect to the central axis of the body as shown in Figure 1); a plurality of fluid sensors coupled to the plurality of arms (the fluid flow sensor/spinner 48; Figure 1), wherein a fluid sensor of the plurality of the fluid sensors is movably coupled to an arm of the plurality of arms and configured to pivot across a plurality of angles with respect to the arm (the sensor spinners are disclosed and shown in Figure 1); and wherein the angle of the fluid sensor with respect to the arm is associated with the angle of the arm with respect to the central axis of the tool body (the sensors each with a fluid sensor form an angle via a pivot 50 with respect to the arm and aligns is associated with the angle of the arm as shown in Figure 1).
With respect to claim 2, the downhole fluid analysis tool of claim 1, wherein in the retracted position, the plurality of arms are at a minimum distance from the central axis and the tool has a minimum diameter is disclosed as shown in Figure 4. 

With respect to claim 4, the downhole fluid analysis tool of claim 3, wherein in a second expanded position of the one or more expanded positions, the plurality of arms are at a second distance from the central axis, the second distance greater than the first distance is shown in Figures 1 and 4 as arms 26,40 are shown and disclosed.
With respect to claim 5, the downhole fluid analysis tool of claim 1 wherein the plurality of arms are configured to move in unison, each arm of the plurality of arms being at the same distance from the central axis at a given time is shown in Figure 1. 
With respect to claim 6, the downhole fluid analysis tool of claim 1 wherein the angle of the sensor with respect to the arm compensate for the angle of the arm with respect to the central axis to keep an angle between the sensor and the central axis within a set range is shown in Figure 1.  
With respect to claim 7, the downhole fluid analysis tool of claim 6, wherein the set range is +/- 5 degrees is shown in Figure 1.
With respect to claim 8, the downhole fluid analysis tool of claim 1 the arm includes a cavity and the sensor is positioned at least partially within the cavity when the arm is in the retracted position and pivots out of the cavity when the arm is in the one or more expanded positions is shown in Figure 1.

With respect to claim 12, the downhole fluid analysis tool of claim 1, wherein the plurality of arms are independently movable into different positions is illustrated in Figure 1.
With respect to claim 13, Whittaker discloses and illustrates a downhole logging system (a downhole tool 10 with fluid sensors 48), comprising; a bottom-hole assembly (downhole tool 10  is a body and forms a down-hole assembly; see Figure 1); a fluid analysis tool forming at least a portion of the bottom–hole assembly, the fluid analysis tool comprising : a plurality of arms coupled to the tool body and movable between a retracted position and one or more expanded positions away from a contra! axis of the tool body (the downhole tool has attached extendable arms 26 and 40 are shown in Figure 1) which have a retracted position towards a central axis of the tool and a plurality of intermediate positions as the extendable arms extendable arms 26 and 40 expand to a final extended position are shown in Figure 1), wherein the plurality of arms are at an angle with respect to the central axis (the extendable arms are shown at an angle with respect to the central axis of the body as shown in Figure 1), the angle being 
With respect to claim 14, the downhole logging system of claim 13, wherein the angle of the sensor with respect to the arm compensate for the angle of the arm with respect to the central axis to keep an angle between the sensor and the central axis within a set range is shown in Figure 2.
With respect to claim 15, the downhole logging system of claim 14 wherein the at least one fluid sensor is configured to swing away from the arm to the side in a direction tangential to a central axis, is shown in Figure 1.
With respect to claim 16, the downhole logging system of claim 13, wherein the arm includes a cavity and the sensor is positioned at least partially within the cavity when the arm is in the retracted position and pivots out of the cavity when the arm is in the one or more expanded positions is shown in Figure 1.
With respect to claim 17, the downhole logging system of claim 13, wherein a fluid sensor of the plurality of fluid sensors comprises a piezoelectric helm resonator, an optical sensor, and an electrical spectroscopy sensor, a temperature sensor, and a flowmeter is disclosed as flow meters are disclosed to be used.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roesner. 
With respect to claims 10 and 11, while the specific sensors claimed are not explicitly disclosed, one of ordinary skill in the art would be motivated to use appropriate sensors for various measurement types, and thus the disclosed sensors being used as sensor types for the sensors in the Roesner system would be obvious to one of ordinary skill in the art should the specific claimed sensor types be required. 
With respect to claim 18, the method of operating the downhole fluid analysis tool of claim 1 or the downhole logging system of claim 13 would be obvious to one of ordinary skill in the art since the systems and tool are disclosed, then the method of operating the tool or system would be obvious to those of ordinary skill in the art. 
With respect to claim 19, the method of claim 18 wherein in the deployed position, the plurality of fluid sensors are at an angle within +/- 5 degrees of the well axis is shown in Figure 1).

Response to Arguments






Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RODNEY T. FRANK
Examiner
Art Unit 2861



March 2, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861